UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

.'

L .

SAVANNAH DIVISION ‘m [~ j cm
7) "‘~
m' ° “_f c.: `.'“"
UNITED STATES OF AN[ERICA ) Case NO. 4:18-01‘-11§ §§ _': ;`
) § ‘ 7
V. ) CJ '
_,..
) §
TREMAYNE BROWN ) `

 

AMENDED CONSENT ORDER OF FORFEITURE

WHEREAS, on April 3, 2018, a federal grand jury sitting in the Southern
District of Georgia returned a five-count Indictment against Defendant Tremayne
BroWn charging Violations of 18 U.S.C. § 922(g)(1) (Count One - Possession of
Firearins by a Prohibited Person); 21 U.S.C. § 841(a)(1) (Counts Two through Four -
Possession of Controlled Substance With Intent to Distribute a Controlled Substance
(Marijuana)); and 18 U.S.C. § 924(0) (Count Five _ Possession of a Firearm in
Furtherance of a Drug Trafficking Crime);

WHEREAS, the Indictrnent sought forfeiture pursuant 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(0) of any firearm and ammunition involved in the commission of the
offenses charged in the Indictment;

WHEREAS, on November 29, 2018, pursuant to a Written plea agreement,
Defendant pled guilty to Count Two of the Indictment charging Violations of 21 U.S.C.
§ 841(a)(1);

WHEREAS, pursuant to his plea agreement, Defendant agreed to forfeit to the

United States all right, title and interest in the following property:

1. one (1) Ruger, Model P85 9mm pistol, bearirig serial number 300-39095,
and l

l
l
(collectively, the “Subject Property”); and \

2. ten (10) rounds of 9mm caliber ammunition,

WHEREAS, pursuant to his plea agreement, Defendant agreed to Waive the
l
requirements of Federal Rules of Criminal Procedure 32.."2., and 43(a) regarding notice

of the forfeiture in the charging instrument, announcement of the forfeiture at

l
sentencing, and incorporation of the forfeiture in the judgment Without further order
1

of the Court.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED THAT:

1. Pursuant 18 U.S.C. § 924(d), 28 U.S.C. § 2481(0), and Rule 32.2(b)(1) of
l

the Federal Rules of Criminal Procedure, the Government has established the

l
requisite nexus between the above-described Subject \Property and the offense

l .
committed by Defendant, and the Subject Property is hereby forfeited to the United

l
States. l

\
2. Upon entry of this Order, the Attorney General (or a designee) is
l

authorized to commence any applicable proceeding to comply With statutes governing
l

third-party rights, including giving notice of this Order. l

l
3. Any person, other than the above-named defendant, asserting a legal

l
interest in the Subject Property may, Within thirty daysl of the inal publication of

notice or receipt of notice, Whichever is earlier, petition the court for a hearing

Without a jury to adjudicate the validity of his alleged interest in the Subject
l

_2_ l
l

1
Property, and for an amendment of the order of forfeiture, pursuant to 28 U.S.C. §
1

2461(0). ‘

4. Pursuant to Fed. R. Crim. P. 32.2(b)(3), this" Consent Order of Forfeiture

shall become final as to Defendant at the time of sentencing and shall be made part
1

of the sentence and included in the judgment If no third party files a timely claim,
1

this Order shall become the Final Order of Forfeiture, a‘s provided by Fed. R. Crim.
1

P. 32.2(0)(2). 1
5. Any petition filed by a third party asserting an interest in the Subject
1

Property shall be signed by the petitioner under penalty o`f perjury and shall set forth
1

the nature and extent of the petitioner’s right, title, 1or interest in the Subject
1

- Property, the time and circumstances of the petitioner’s acquisition of the right, title

1

or interest in the Subject Property, and any additional facts supporting the
1

petitioner’s claim and the relief sought 1
6. If a petition is filed by a third party, and after the disposition of any
motion filed under Fed. R. Crim. P. 32.2(¢)(1)(A) and before a hearing on the petition,
discovery may be conducted in accordance with the Federal Rules of Civil Procedure
upon a showing that such discovery is necessary or desirable to resolve factual issues.
7. The United States shall have clear title to the Subject Property following

1

the Court’s disposition of all third-party interests, or if none, following the expiration
1

of the period provided in 21 U.S.C. § 853(n)(2) for the filing of third-party petitions.
1

8. The Court shall retain jurisdiction to enforce`this Order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e). 1

9. The Clerk of the Court shall forward four certified copies of this Order
to Assistant U.S. Attorney Marcela C. lV[ateo, United States Attorney’s Office for the

Southern District of Georgia, P.O. Bo 017, Au sta, Georgia 30903.

Date: l ]MJ ,Lq (/bc\(l§ /\_/

LE LISA GODBEY WOOD
D STATES DISTRICT COURT
O HERN DISTRICT OF GEORGIA

 
   

WE K FOR TH S:

  

v

Mar!rela c. Mate('

Ass stant United States Attorney
Georgia Bar No. 3977 22

P.O. Box 8970

Savannah Georgia 31401

(912) 652-4422

Date: liz- l l&

 

//:“"_’/Y"/““"

Tremayne Brown
Defendant

c M/

Camerdn Kul*llman
Attorney for Defendant

Date: ll |’Mi va

 

